Citation Nr: 0527110	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1968 to October 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In December 2001, the Board remanded the veteran's claim in 
order to obtain VA treatment records, schedule a VA 
examination, and for actions consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West 2002 & Supp. 2005).  Evidence of records shows 
that an informal conference was held at the RO in November 
2001.  

The record reflects that a rating decision in November 1991 
granted service connection and assigned a noncompensable 
rating for duodenitis, effective from October 8, 1991.  A 
rating decision of August 17, 1992, increased the disability 
evaluation for duodenitis to 10 percent from April 28, 1992, 
and the veteran was so informed by a letter dated August 26, 
1992.  Subsequent rating decisions, however, beginning in 
December 1992, continued to list the current disability 
evaluation for duodenitis as noncompensable from October 8, 
1991, until a rating decision dated December 11, 2001 
assigned a 10 percent rating for "gastroesophageal reflux 
diseases with history of duodenal ulcer", effective from June 
28, 2000.  This matter was referred to the RO in the December 
2001 Board remand for appropriate action.  In an April 2005 
deferred rating decision, the RO indicated that appropriate 
action regarding the discrepancy discussed above was to be 
taken pending the receipt of data.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim have been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran's service-connected disabilities consist of a 
lumbar disability rated as 60 percent, mood disorder with 
depression rated as 30 percent, right eye epiphora rated as 
10 percent, gastroesophageal reflux disease with history of 
duodenal ulcer rated as 10 percent, and multiple disabilities 
including right finger postoperative incision, left thumb 
laceration residuals, and generalized skin rash rated as 
noncompensable (zero percent).  

3.  The veteran is a high school graduate or its equivalent.

4.  The veteran is currently employed as a maintenance man 
with the Housing Authority and works 25 hours a week for a 
wage of $10.50 per hour.

5.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment that is consistent with his education and 
occupational experience.


CONCLUSION OF LAW

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 4.16, 4.18, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to a TDIU Rating

In June 2000, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  He reported that his 
service-connected disabilities, specifically his service-
connected lumbar disability, make it difficult to him to 
maintain his current employment as a "maintenance man".  In 
June 2001, December 2001, and April 2005 rating decisions, 
the RO denied entitlement to a TDIU rating.  The veteran 
filed a timely notice of disagreement (NOD) in August 2001.  
After a statement of the case (SOC) was issued in December 
2001, the veteran filed a formal appeal in January 2002.  In 
June and September 2005 statements, the veteran's 
representative further contended that his current job should 
be considered as marginal employment in a protected work 
environment.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2004).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2004).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. §§ 
3.341(a), 4.19 (2004).  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Substantially gainful employment suggests a living wage.  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  See Moore v. 
Derwinski, 1 Vet. App. 356, 358-59 (1991).  Marginal 
employment is not considered to be substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts-found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  See 38 C.F.R. § 4.16(a) (2004).

"Substantially gainful employment" is met where the annual 
earned income exceeds the poverty threshold for one person, 
irrespective of the number of hours or days actually worked 
and without regard to any prior income history.  See Faust v. 
West, 13 Vet. App. 342, 355-56 (2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran is currently rated as 60 percent disabled for a 
lumbar disability, 30 percent for a mood disorder with 
depression, 10 percent disabled for right eye epiphora, 10 
percent disabled for gastroesophageal reflux disease with 
history of duodenal ulcer, and noncompensable (zero percent) 
disabled for multiple disabilities including right finger 
postoperative incision, left thumb laceration residuals, and 
generalized skin rash.  At 80 percent, the veteran's combined 
disability rating does meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a) 
(2004).  

Upon review of the history of the veteran's service-connected 
disabilities, the Board finds that a preponderance of the 
evidence shows that the veteran's service-connected 
disabilities alone do not preclude him from engaging in 
substantially gainful employment.

Evidence of record indicates that the veteran has been 
employed as a maintenance man since 1993.  In a June 2000 VA 
Form 21-8940, the veteran reported his total earned income 
for the past 12 months as $10,400.  In an April 2005 VA Form 
119 (Report of Contact) the veteran indicated that he usually 
works 25 hours per week and earns a wage of $10.50 per hour.  
In addition, it was noted that the veteran's boss is 
understanding in regards his service-connected condition and 
"the need to take a day off".  

The Board notes that the $10,400 reportedly earned by the 
veteran in 2000 exceeds the United States Census Bureau's 
poverty threshold for one person for the calendar year 2000.  
Further, the Board finds that the veteran's estimated yearly 
earnings at his current wage and weekly 25 hour work schedule 
(even with an estimated sick leave/vacation time of 6 weeks 
per year) exceed the United States Census Bureau's poverty 
threshold for one person for the calendar year 2004.  See 
www.census.gov.   

Marginal employment is also not found to exist on a facts-
found basis under 38 C.F.R. § 4.16(a) (2004).  The veteran as 
well as his representative claim that his current employment 
is a protected environment, as he obtained the job through VA 
Vocational Rehabilitation Services and has a supervisor that 
is compassionate concerning leave taken for service-connected 
disabilities.  Vocational rehabilitation services are 
provided for the purpose of making the veteran employable and 
to overcome an employment handicap not to provide a protected 
work environment.  See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40 
(2004).  In this case, after obtaining VA vocational 
rehabilitation services, the veteran procured a job and has 
maintained a solid work history with the same employer for 
more than 10 years.  Further, the existence of a 
compassionate employer who allows the veteran to take leave 
when necessary also does not make the veteran's current job a 
protected work environment.  In addition, the veteran's 
current employer in no way approximates the examples of 
protected work environment such as family business or 
sheltered workshop.    

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the appellant 
does not have the medical expertise to diagnose the claimed 
disorder and relate it to an injury or disease documented 
during service.  

The veteran's representative contends in the June 2005 
statement in lieu of a VA Form 1-646 that the February 2005 
VA psychiatric examination report is inadequate for rating 
purposes.  Specifically, the representative maintains that it 
does not consider the veteran's ability to be employed.  The 
Board disagrees.  The VA examiner specifically concluded that 
the veteran was able to manage his own affairs, although he 
chose to let his wife do it.  Furthermore, as noted above, 
the veteran has reported to VA that he works about 25 hours a 
week at a rate of $10.50 per hour, which exceeds the United 
States Census Bureau's poverty threshold for one person for 
the calendar year 2004.  

The Board recognizes that the veteran's service-connected 
disabilities clearly limit his income and employment 
prospects.  However, in recognition of the severity of the 
veteran's disabilities, the veteran is currently rated as 80 
percent disabled.  As discussed above, a high disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  Based on the 
evidence of record, there is no reason for the Board to 
conclude at this time that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  See 38 C.F.R. § 4.16(a) 
(2004).

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claim was received in June 2000.  Thereafter, 
in a rating decision dated in June 2001, the veteran's claim 
was denied.  Only after that rating action was promulgated 
did VA, in an April 2004 letter from the Appeals Management 
Center (AMC), provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the April 2004 
letter, was not given prior to the first RO adjudication of 
the claim, the notice was provided by VA at that time, and 
the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004), and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  After the notice was provided, the case was 
readjudicated, a Supplemental Statement of the Case (SSOC), 
adjudicating the veteran's claim, was provided to the veteran 
in April 2005.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from VA dated in April 2004, 
complied with these requirements.    

Additionally, the Board notes that the April 2004 AMC letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the April 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA medical records, and records of 
private medical treatment have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in December 2003.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2004).



ORDER

Entitlement to a TDIU is denied.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


